State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   516545
________________________________

In the Matter of BIENVENIDO
   CASTILLO,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ.

                             __________


     Bienvenido Castillo, Wallkill, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Connolly, J.),
entered January 24, 2013 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating the
prison disciplinary rule prohibiting weapons possession. Supreme
Court dismissed the petition, and we affirm. Contrary to
petitioner's assertion, his disciplinary hearing was commenced
within the time period established by a valid extension (see
Matter of Pooler v Fischer, 107 AD3d 1256, 1257 [2013], lv
denied 22 NY3d 855 [2013]; Matter of Lashway v Kuhlmann, 282 AD2d
                              -2-                  516545

850, 850 [2001]). Although petitioner further contends that he
was denied adequate employee assistance, the Hearing Officer
remedied any deficiencies in this regard, and petitioner did not
demonstrate any prejudice (see Matter of Espinal v Fischer, 114
AD3d 978, 979 [2014]; Matter of Pooler v Fischer, 107 AD3d at
1257). Finally, petitioner did not argue that he received
inadequate notice of the charges against him at the hearing and,
as such, Supreme Court appropriately found that issue to be
unpreserved for review (see Matter of Valdez v Fischer, 74 AD3d
1596, 1597 [2010]).

      Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court